IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT



                             No. 02-50443
                           Summary Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

JOSE ALFREDO PADRON-STEELE, also known as Pete,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                   USDC No. EP-00-CR-2084-7-DB
                       --------------------
                          January 7, 2003

Before DAVIS, WIENER and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Jose Alfredo Padron-Steele (“Padron”) appeals his conviction

following a jury trial.    Padron was convicted on four counts of

possession of marijuana with intent to distribute it and one

count of conspiracy to possess 1000 kilograms of marijuana with

intent to distribute it.    Padron argues that the district court

erred when it denied his motion to dismiss his indictment for a

violation of the Speedy Trial Act, 18 U.S.C. § 3161, et seq.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-50443
                                -2-

     The Speedy Trial Act requires that a federal defendant be

tried within 70 non-excludable days of the filing of his

indictment or his appearance before a judicial officer, whichever

comes later.   18 U.S.C. § 3161(c)(1).    Numerous time-period

exclusions are available under the Speedy Trial Act.     See

18 U.S.C. § 3161(h).

     Padron’s trial began over a year after he was indicted.       The

district court concluded that many of the delays Padron

experienced were excluded under the Speedy Trial Act.     Padron’s

case was continued under the ends-of-justice provision of the

Act, 18 U.S.C. § 3161(h)(8), from February 2, 2001, through

June 4, 2001, and from July 6, 2001, through October 15, 2001.

The periods from October 15, 2001, through October 23, 2001, and

again from October 30, 2001, through December 5, 2001, were

excluded under 18 U.S.C. § 3161(h)(1)(I), which allows for

exclusion of time periods in which the court considers a proposed

plea agreement.   The period from October 23, 2001, to October 30,

2001, was excluded under 18 U.S.C. § 3161(h)(1)(F), which allows

delays from pretrial motions to be excluded.

     On December 5, 2001, Padron advised the court that he no

longer wished to plead guilty.   As a result, the district court

entered an order setting trial for February 11, 2002.     Padron

argues that the 67-day period from December 6, 2001, through

February 11, 2002, was non-excludable under the Speedy Trial Act.

The district court determined that this period was excludable
                            No. 02-50443
                                 -3-

under 18 U.S.C. § 3161(h)(1) as a period of delay resulting from

other proceedings concerning the defendant.    “The Speedy Trial

Act entitles criminal defendants to adequate time for preparing a

defense, but that right may not be used as a two-edged sword.”

United States v. Westbrook, 119 F.3d 1176, 1188 (5th Cir. 1997);

see also United States v. Willis, 958 F.2d 60, 63 (5th Cir.

1992); United States v. Maynie, 257 F.3d 908, 914 (8th Cir.

2001), cert. denied, 534 U.S. 1151 (2002), and cert. denied, 122

S. Ct. 1333 (2002); United States v. Mentz, 840 F.2d 315, 330 &

n.30 (6th Cir. 1988).    The district court did not err in

concluding that the delay caused by Padron’s plea vacillations

was excludable under the Speedy Trial Act.    A review of the

record convinces us that only 41 days in that period were non-

excludable.    Thus, Padron’s trial comported with the Speedy Trial

Act.

       Padron also argues that the evidence admitted at his trial

was insufficient to support his conspiracy and possession

convictions.    In reviewing the sufficiency of the evidence, this

court “consider[s] the evidence in the light most favorable to

the verdict, drawing all reasonable inferences in favor of the

verdict.”    United States v. Cathey, 259 F.3d 365, 368 (5th Cir.

2001) (footnote omitted).

       In order to sustain a conviction for conspiracy to possess

with the intent to distribute marijuana, the government must

prove 1) the existence of an agreement to possess marijuana with
                            No. 02-50443
                                 -4-

the intent to distribute it, 2) the defendant knew of the

conspiracy, 3) the defendant intended to join the conspiracy, and

4) the defendant participated in the conspiracy.    United States

v. Gutierrez-Farias, 294 F.3d 657, 661 (5th cir. 2002).     To

sustain a conviction for possession of marijuana with the intent

to distribute it, the Government must prove that the defendant

had (1) knowing (2) possession of marijuana (3) with intent to

distribute it.    United States v. Reyes, 300 F.3d 555, 559 (5th

Cir. 2002).    Padron’s convictions should be affirmed “if a

rational trier of fact could have found that the government

proved all essential elements of the crime beyond a reasonable

doubt.”   United States v. Mackay, 33 F.3d 489, 493 (5th Cir.

1994) (quoting United States v. Castro, 15 F.3d 417, 419 (5th

Cir. 1994)).

     The jury heard from one of Padron’s co-conspirators, Robert

Nunez, who testified that Padron supplied him with large

quantities of marijuana for resale.    Evidence was introduced

through the testimony of a DEA agent, an El Paso police officer,

and a DEA intelligence analyst regarding their surveillance of

Padron and Nunez.    Numerous wiretap recordings were played for

the jury to support the testimony of Nunez and the peace

officers.

     Considering the evidence in the light most favorable to the

verdict, we conclude that the evidence was sufficient for

reasonable jurors to convict Padron for the conspiracy count and
                           No. 02-50443
                                -5-

the four counts of possession of marijuana with the intent to

distribute it.   Because Padron’s convictions were supported by

the evidence and there was no Speedy Trial Act violation,

Padron’s conviction is AFFIRMED.